Citation Nr: 1425291	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-39 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for service-connected generalized anxiety disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1968.

This case comes before the Board of Veterans' Appeals on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Regarding the characterization of the issues on appeal, an RO rating decision dated December 2008 awarded service connection for generalized anxiety disorder, and assigned an initial 30 percent rating effective January 23, 2008.  The Veteran was notified of this decision, and his appellate rights, by letter dated December 16, 2008.

In January 2009, the Veteran submitted a medical statement opining that he was unable to work due to his anxiety symptoms.  Thereafter, the RO obtained VA clinic records of treatment and afforded the Veteran VA examination in February 2009.  

An RO rating decision dated February 2009 denied a rating greater than 30 percent for generalized anxiety disorder, and the Veteran has formally appealed this denial.

As reflected above, the RO assigned an initial rating for generalized anxiety disorder in a December 2008 rating decision.  Prior to the expiration of the one year period to appeal this determination, the Veteran submitted previously unconsidered evidence relevant to the issue of entitlement to a rating greater than 30 percent for this disability.  After a readjudication of the claim, the Veteran timely appealed the RO's rating determination.  Thus, the Board will deem the Veteran to have disagreed with the initial rating assigned following the award of service connection.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As such, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

With regard to the TDIU issue, the medical statement submitted by the Veteran in January 2009 reasonably raised the issue of entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. §  3.155(a)).  The RO denied a claim of entitlement to TDIU in a September 2013 rating decision.  The TDIU issue is deemed a component of the higher initial rating claim for generalized anxiety disorder on appeal rather than a separate "claim" for jurisdictional purposes.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU issue is properly before the Board but has been listed as a separate "issue" on the title page for administrative purposes only.

With respect to the bilateral hearing loss claim, an April 2007 RO rating decision awarded service connection for bilateral hearing and assigned an initial noncompensable rating effective November 6, 2006.  The Veteran timely filed a notice of disagreement (NOD) in December 2007, and the RO issued a statement of the case (SOC) in December 2008.  In January 2009, the Veteran submitted a statement referring to a "NEW CLAIM" for bilateral hearing loss.  A February 2009 RO development letter for generalized anxiety disorder advised the Veteran that his "claim for hearing loss will be addressed in a separate letter as it is on appeal."  However, in an August 2009 letter, the RO advised the Veteran that the appeal on his hearing loss evaluation had not been perfected as a Form 9 had not been received.

Here, the RO's February 2009 letter to the Veteran gave the impression that he had perfected an appeal with respect to the initial rating for bilateral hearing loss.  The Board notes that the 60-day filing requirement of a Substantive Appeal is not a jurisdictional bar to Board appellant review as VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Given the non-adversarial and paternalistic nature of the VA adjudication system, the Board finds that the content of the RO's February 2009 communication to the Veteran constituted an acceptance of the January 2009 statement as a timely filed substantive appeal.  Thus, the Board finds that the Veteran has perfected his appeal as to this issue.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Virtual VA contains VA clinic and Compensation and Pension examination reports since May 2012 which are not associated with the claims folder.  The RO has not reviewed these records in the adjudication of the initial rating claims on appeal.  Additionally, Virtual VA contains additional rating decisions including a September 2013 rating decision which denied the issue of entitlement to TDIU as well as an Appellant's Brief Presentation dated April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO has filed within Virtual VA additional VA clinic records in May 2012 and September 2013 which also include multiple VA C&P examination reports.  This evidence has not been considered in the adjudication of the claim for a higher initial rating for generalized anxiety disorder.  As the Veteran has not waived RO review of this evidence in the first instance, the RO should review this evidence prior to any further appellate review.  See generally 38 C.F.R. § 20.1304 (requiring RO review of pertinent evidence in the first instance absent a waiver from the claimant).

The Veteran submitted a medical statement in January 2009 opining that he was unemployable due to his service-connected generalized anxiety disorder.  After multiple RO rating decisions, the Veteran is currently service-connected for generalized anxiety disorder, rated as 30 percent disabling since January 23, 2008; diabetes mellitus, rated as 10 percent disabling effective April 20, 2011 and 20 percent disabling since September 25, 2011; right upper extremity neuropathy rated as 10 percent disabling effective August 24, 2011 and 20 percent disabling since November 29, 2011; left upper extremity neuropathy rated as 10 percent disabling effective August 24, 2011 and 20 percent disabling since November 29, 2011; residuals of injury to Muscle Group (MG) XVII, rated as 10 percent disabling effective November 6, 2006; tinnitus, rated as 10 percent disabling effective November 6, 2006; right lower extremity peripheral neuropathy, rated as 10 percent disabling effective August 24, 2011; and left lower extremity peripheral neuropathy, rated as 10 percent disabling effective August 24, 2011.  He also has noncompensable ratings for bilateral hearing loss, residuals of shell fragment wound behind the right ear, and erectile dysfunction.  

Due to the above ratings, the Veteran has a combined service-connected rating of 70 percent since August 24, 2011.  For TDIU purposes, the Board may combine the ratings for diabetes mellitus and its complications as resulting from a common etiology.  See 38 C.F.R. § 4.16(a)(2).  After applying the bilateral factor for the upper and lower extremities under 38 C.F.R. § 4.26, the Veteran meets the schedular criteria for a TDIU rating effective August 24, 2011.  38 C.F.R. § 4.16(a) (schedular eligibility for a TDIU rating is met when there is a combined 70 percent rating, and one disability ratable at 40 percent or more).

The Veteran underwent a series of VA C&P examinations in April 2012.  The examiners opined that the Veteran's GAD and peripheral neuropathy of the upper and lower extremities, when separately considered, would have a moderate effect on his employability.  The hearing deficit was described as causing difficulty in working.  None of these assessments, however, considered the totality of the effects of the service-connected conditions in light of the Veteran's employment history, educational attainment, and vocational experience.  See 38 C.F.R. § 4.16.  On this record, the Board finds that the Veteran should be scheduled for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his unemployability which takes into account his employment history, educational attainment, and vocational experience.



Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since September 2013.

2.  Upon completion of the above, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder contents (paper and electronic) should be reviewed and that review should be indicated in the examination report.

The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (generalized anxiety disorder, diabetes mellitus, peripheral neuropathy of all extremities, residuals of injury to Muscle Group XVII, residuals of shell fragment wound behind the right ear, bilateral hearing loss, tinnitus and erectile dysfunction) render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.  If so, the examiner is requested to identify the date of the onset of unemployability due to service-connected disability.

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

